J.A19032/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


J. L. B.,                                   :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
G. G.,                                      :
                                            :
                          Appellant         :     No. 1908 WDA 2013


                    Appeal from the Order November 6, 2013
              In the Court of Common Pleas of Washington County
                    Domestic Relations No(s).: 132 DR 2013

BEFORE: BENDER, P.J.E., OLSON, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED JANUARY 13, 2015

        Appellant, G. G. (“Father”), appeals from the order1 entered in the

Washington County Court of Common Pleas determining the amount of child

support he is to pay Appellee, J. L. B. (“Mother”) for the support of the

parties’ one child (“Child”).2 Father contends the court erred in ordering him

to pay 10.75% of his net quarterly bonuses to child support.      We reverse

and remand.

*
    Former Justice specially assigned to the Superior Court.
1
  Father purports to appeal from the orders entered on October 15, 2013
and November 6, 2013. However, the court’s November 6th order granted
reconsideration and the appeal lies properly from that order. We have
amended the caption accordingly.
2
  We redacted the parties’ names and amended the caption to protect the
child’s identity.
J. A19032/14


      On February 19, 2013, Mother filed a complaint for support of Child. A

hearing was held on June 20, 2013.       On July 4, 2013, the hearing officer

recommended that Father pay $3,304.83 per month in support, allocated as

$3,104.83 for current support and $200 for arrears.         Findings of Hearing

Officer, 7/4/13, at 3.    Father filed exceptions.     The trial court granted

Father’s exceptions and found that “[e]ffective February 19, 2013, [Father]

shall pay $2,447 per month in child support.         Effective August 9, 2013,

[Father] shall pay $2,463 per month in child support.”      Order, 10/15/13, at

1. The court also found that Father “shall pay 13% of his quarterly bonuses

to [Mother] for . . . child support after a 30.22% tax rate is applied to the

gross amount.” Id. The court “explain[ed] that Father grosses $25,200 per

month in w-2 wages (this was his w-2 wage in 2012 as well.)” Id.

      Father filed a petition for reconsideration. On November 6, 2013, the

court granted reconsideration and entered an order which provided, inter

alia, as follows:

         [A]fter reconsidering the October 15, 2013 [order] at
         [Father’s] request, it is hereby ORDERED, ADJUDGED and
         DECREED that 10.75% of [Father’s] quarterly bonuses,
         after a 30.22% tax rate is applied to the gross amount,
         shall be paid to [M]other for the support of [Child].
         Further, this bonus is to be paid . . . directly between the
         parties since the amount cannot be readily calculated. . . .

            By way of further explanation, this [c]ourt modified the
         percentage to 10.75% because this is the average of the
         13% and the 8.5% pursuant to Pa.R.C.P. 1910.16-3.1. At
         the presentation of the motion for reconsideration, both
         parties brought it to the [c]ourt’s attention that the parties’
         combined net monthly incomes exceeded the $30,000 net


                                      -2-
J. A19032/14


         per month threshold after [F]ather received his third
         quarter bonus. That being said, it would be unfair to
         [F]ather to pay a percentage exceeding 8.5% at that
         juncture. In fact, it would be punitive. But, until that
         threshold is met, the [c]ourt finds it reasonable for
         [F]ather to pay the 13% as noted in its order dated
         October 15, 2013. Approximately 1/2 of [F]ather’s bonus
         is received after the threshold is achieved. Accordingly,
         averaging 13% and 8.5% seems to be most reasonable.

                                 *    *    *

            Regarding whether to apply the bonus percentage to
         the basic guideline amount of $1845 or to $2447 (which
         includes contributions toward childcare and medical
         insurance), it is appropriate to use $2447. Childcare and
         medical insurance are monthly recurring expenses for
         [Child], just as those that are contemplated by the basic
         child support guideline amount.

Order, 11/6/13, at 1, 2.

      This timely appeal followed.3       Father was not ordered to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

      Father raises the following issue for our review: “Whether the trial

court erred in setting child support for one child at 10.75% of his net

quarterly bonus.” Father’s Brief at 5. Father contends

         the percentage of child support should have been based on
         the basic child support obligation rather than the support

3
  Father filed his notice of appeal on December 6, 2013. “Where a timely
order of reconsideration is entered under this paragraph, the time for filing a
notice of appeal or petition for review begins to run anew after the entry of
the decision on reconsideration, whether or not that decision amounts to a
reaffirmation of the prior determination of the trial court or other
government unit.” Pa.R.A.P. 1701(b)(3). Therefore, the instant appeal is
timely. See id.




                                     -3-
J. A19032/14


         obligation taking into account additional fixed expenses.
         This would be in the range of 8.5% to 10%. Father
         respectfully avers that these two percentages should be
         averaged and the percentage should be 9.25% [of his
         bonuses] rather than the 10.75% ordered by the court.

Id. at 14.

      As a prefatory matter, we consider whether this issue is waived. The

only reference to legal authority in Father’s four page argument section is a

single citation, devoid of explanation, to Rule 1910.16-4.    Id. at 12.   The

“failure to develop an argument with citation to, and analysis of, relevant

authority waives that issue on review.” Harris v. Toys “R” Us-Penn, Inc.,

880 A.2d 1270, 1279 (Pa. Super. 2005). However, “[i]n Pennsylvania, child

support awards are made in domestic relations matters in accordance with

specific statutory guidelines . . . .   The guidelines provide extremely

detailed instructions for calculating spousal and child support awards

based on the obligor’s net income from all sources . . . .”

Commonwealth v. Hall, 80 A.3d 1204, 1216-17 (Pa. 2013) (emphases

added). Thus, in the instant case, we decline to find the issue waived.

            Our scope of review when considering an appeal from a
         child support order is as follows:

             When evaluating a support order, this Court may
             only reverse the trial court’s determination where the
             order cannot be sustained on any valid ground. We
             will not interfere with the broad discretion afforded
             the trial court absent an abuse of the discretion or
             insufficient evidence to sustain the support order.
             An abuse of discretion is not merely an error of
             judgment; if, in reaching a conclusion, the court
             overrides or misapplies the law, or the judgment


                                     -4-
J. A19032/14


            exercised is shown by the record to be either
            manifestly unreasonable or the product of partiality,
            prejudice, bias or ill will, discretion has been abused.
            In addition, we note that the duty to support one’s
            child is absolute, and the purpose of child support is
            to promote the child’s best interests.

Morgan v. Morgan, 99 A.3d 554, 556-57 (Pa. Super. 2014) (citation

omitted).

     Child support is governed by statute.      Section 4322 of the Domestic

Relations Code provides:

           (a) Statewide guideline.─Child and spousal
        support shall be awarded pursuant to a Statewide
        guideline as established by general rule by the Supreme
        Court, so that persons similarly situated shall be treated
        similarly.   The guideline shall be based upon the
        reasonable needs of the child or spouse seeking support
        and the ability of the obligor to provide support. In
        determining the reasonable needs of the child or spouse
        seeking support and the ability of the obligor to provide
        support, the guideline shall place primary emphasis on the
        net incomes . . . of the parties . . . .

23 Pa.C.S. § 4322(a) (emphases added).

     Pennsylvania Rule of Civil Procedure 1910.16-1 provides: “[T]he

support guidelines set forth the amount of support which a spouse or parent

should pay on the basis of both parties’ net monthly incomes as defined

in Rule 1910.16-2 and the number of persons being supported.” Pa.R.C.P.

1910.16-1(a) (emphasis added).      The rule further provides:

           (b) Amount of Support. The amount of support (child
        support, spousal support or alimony pendente lite) to be
        awarded pursuant to the procedures under Rules 1910.11
        and 1910.12 shall be determined in accordance with
        the support guidelines which consist of the


                                     -5-
J. A19032/14


        guidelines expressed as the child support schedule
        set forth in Rule 1910.16-3, the formula set forth in
        Rule 1910.16-4 and the operation of the guidelines
        as set forth in these rules.

Pa.R.C.P. 1910.16-1(b) (emphasis added).

     Rule 1910.16–2(a)(2) provides:

        Generally, the amount of support to be awarded is
        based upon the parties’ monthly net income.

                  (a) Monthly Gross Income. Monthly gross income
           is ordinarily based upon at least a six-month average of
           all of a party’s income. The term “income” is
           defined by the support law, 23 Pa.C.S.A. § 4302,
           and includes income from any source.         The statute
           lists many types of income including, but not limited to:

                     (1) wages, salaries, bonuses, fees and
           commissions[.]

Pa.R.C.P. 1910.16-2(a)(2) (emphases added).        The Domestic Relations

Code’s definition of “income” includes bonuses. 23 Pa.C.S. § 4302.

     Rule 1910.16-2(c) provides:

          (1) Unless otherwise provided in these rules, the court
        shall deduct only the following items from monthly
        gross income to arrive at net income:

                 (A) federal, state, and local income taxes;

                 (B) unemployment compensation taxes and Local
           Services Taxes (LST);

                 (C) F.I.C.A. payments (Social Security, Medicare
           and Self-Employment taxes) and non-voluntary
           retirement payments;

                 (D) mandatory union dues; and

                 (E) alimony paid to the other party.


                                   -6-
J. A19032/14



Pa.R.C.P. 1910.16-2(c)(1)(A)-(E).

     Rule 1910.16-3 provides the basic child support schedule where the

parties’ combined net monthly income is $30,000 or below. Pa.R.C.P. 1910.

16-3. Where the parties’ combined monthly net income is above $30,000,

Rule 1910.16-3.1, governing “high income cases,” applies:

            (a) Child Support Formula. When the parties’
        combined monthly net income is above $30,000, the
        following three-step process shall be applied to calculate
        the parties’ respective child support obligations. The
        amount of support calculated pursuant to this three-step
        process shall in no event be less than the amount of
        support that would have been awarded if the parties’
        combined net monthly income were $30,000.            That
        amount shall be a presumptive minimum.

                 (1) First, the following formula shall be applied as
        a preliminary analysis in calculating the amount of basic
        child support to be apportioned between the parties
        according to their respective incomes:

                 One child:

                $2,801 +8.5% of combined net income above
           $30,000 per month.

                              *     *    *

                 (2) And second, the trier of fact shall apply Part II
        and Part III of the formula at Rule 1910.16-4(a), making
        any applicable adjustments for substantial or shared
        custody pursuant to Rule 1910.16-4(c) and allocations of
        additional expenses pursuant to Rule 1910.16-6;

                 (3) Then, third, the trier of fact shall consider the
        factors in Rule 1910.16-5 in making a final child support
        award and shall make findings of fact on the record or in
        writing. After considering all of the factors in Rule
        1910.16-5, the trier of fact may adjust the amount


                                        -7-
J. A19032/14


        calculated pursuant to subdivisions (1) and (2) above
        upward or downward, subject to the presumptive
        minimum.

Pa.R.C.P. 1910.16-3(a)(1)-(3) (emphasis added).

     “. . . Rule 1910.16-3.1 is intended to bring all child support cases

under the guidelines and treat similarly situated parties similarly. Thus,

high income child support cases no longer will be decided pursuant to

Melzer v. Wisberger, [ ] 480 A.2d 991 ([Pa.] 1984).” Pa.R.C.P. 1910.16-

3.1, cmt. (emphasis added).

      “Pursuant to Pa.R.C.P. 1910.16–4(a), the trial court [is] required to

combine Husband’s and Wife’s total monthly income as a preliminary

step to establish the basic child support obligation.” Love v. Love, 33 A.3d
1268, 1279 (Pa. Super. 2011).

     “If it has been determined that there is an obligation to pay support,

there shall be a rebuttable presumption that the amount of the award

determined from the guidelines is the correct amount of support to be

awarded.” Pa.R.C.P. 1910.16-1(d). The calculation of net monthly income

pursuant to the support guidelines is required even where the court deviates

from that amount.   Pa.R.C.P. 1910.16-5(a).   “The deviation applies to the

amount of the support obligation and not to the amount of income.”

Pa.R.C.P. 1910.16-5(a), Note (emphasis added).

     In the case sub judice, we find the court erred in excluding Father’s

bonuses from his gross income, in contravention of Pa.R.C.P. 1910.16-2(a).



                                   -8-
J. A19032/14


The court was required to follow the support guidelines. See 23 Pa.C.S. §

4322(a). “Income” is statutorily defined as including bonuses. 23 Pa.C.S. §

4302.     Based upon the gross income, the trial court was required to

calculate the parties’ net income available for support.      See Pa.R.C.P.

1910.16-2(c)(1)(A)-(E).

        Accordingly, we find the court abused its discretion. See Morgan, 99
A.3d at 556-57.     We reverse and remand for the trial court to determine

Father’s child support obligation consistent with this memorandum.

        Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2015




                                     -9-